Citation Nr: 1307376	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  08-21 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a skin condition, to include jungle rot, and if so, whether service connection is warranted.

2.  Entitlement to an effective date earlier than October 23, 2003 for the grant of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation higher than 30 percent for PTSD prior to June 12, 2008, and in excess of 50 percent, effective June 12, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In November 2004, the RO denied service connection for jungle rot finding that new and material evidence had not been received to reopen the claim.  The Veteran filed a notice of disagreement with this action in February 2005.  Although the RO did not issue a statement of the case concerning this matter until August 2010, apparently having overlooked the Veteran's notice of disagreement in 2005, the rating decision on appeal is the one in November 2004.  The RO subsequently determined that new and material evidence had been received to reopen the service connection claim for jungle rot in March 2012, but denied the claim on the merits.  Irrespective of the RO's action, the Board must decide whether new and material evidence has been received to reopen the claim of service connection for jungle rot.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The RO granted service connection for PTSD in April 2008 assigning an initial rating of 30 percent, effective October 23, 2003.  The Veteran appealed the rating and effective date assigned for his PTSD.  In May 2009, the RO assigned an increased rating of 50 percent for PTSD, effective June 12, 2008.  The Veteran has indicated that he is not satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned Veterans Law Judge at a Board Central Office hearing in September 2012.  A transcript of the hearing has been associated with the claims file.

In October 2012, the Veteran's representative submitted duplicate copies of the Veteran's personnel records as well as records from the Army Board of Corrections for Military Records.  To the extent that some of this evidence is new, a remand, pursuant to 38 C.F.R. § 20.1304 (2012) is not necessary, as the Veteran's representative waived RO jurisdiction over the evidence. 

The issue of entitlement to service connection for residuals of a foot injury secondary to a land mine explosion has been raised by the record in testimony presented at the Board hearing in September 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for jungle rot and initial ratings higher than 30 and 50 percent for PTSD, effective prior to and as of June 12, 2008, respectively, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original service connection claim for jungle rot was denied in a December 1980 rating decision.  The Veteran did not appeal this rating to the Board; nor has he asserted clear and unmistakable error in this decision.  

2.  The Veteran's original claim of entitlement to service connection for PTSD and an application to reopen service connection for jungle rot were denied in an April 1986 rating decision.  The Veteran appealed this rating decision to the Board, which affirmed the denial for jungle rot in December 1988 and PTSD in June 1991.  The Veteran did not appeal these decisions; nor has he asserted clear and unmistakable error in these decisions. 

3.  The Veteran filed applications to reopen service connection for jungle rot and PTSD in January 2001 and November 2001, respectively, which were denied by a June 2002 rating decision.  The Veteran filed a notice of disagreement with the RO's decision, but after receiving a statement of the case in August 2002, did not file a formal appeal.  

4.  The Veteran's most recent application to reopen his claim of entitlement to service connection for PTSD was received by the RO on October 23, 2003. 

5.  The Veteran did not submit a claim for service connection for PTSD between June 2002 (the date of the last RO decision denying his claim) and October 23, 2003. 

6.  In a rating decision dated April 2008, the RO granted service connection for PTSD effective October 23, 2003, the date on which the application to reopen the claim for service connection was received. 

7.  Regarding the service connection claim for jungle rot, the evidence received since the June 2002 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for jungle rot.


CONCLUSIONS OF LAW

1.  The June 2002 RO decision that denied entitlement to service connection for PTSD and jungle rot is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The criteria for an effective date prior to October 23, 2003, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012). 

3.  Evidence received since the June 2002 RO decision that denied entitlement to service connection for jungle rot is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in January 2004, July 2004, and September 2007 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above, regarding the initial service connection claim for PTSD.  After the Veteran appealed the effective date assigned for PTSD, the RO also issued a notice letter in June 2008.  Nonetheless, the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the Veteran was granted service connection and assigned an evaluation and effective date for PTSD, the Secretary had no obligation to provide further notice under the statute.  Id.  As such, the January 2004, July 2004, and September 2007 letters satisfied VA's duty to notify. 

Regarding the duty to assist, the RO has obtained the Veteran's service and VA treatment records.  The RO also has provided him with VA examinations.  The examination reports obtained contain sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim for an earlier effective date for the grant of service connection for PTSD.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the claim for an earlier effective date for service connection for PTSD.  The VLJ asked specific questions, however, directed at identifying pertinent evidence not currently associated with the claims file.  Moreover, the Veteran's representative asked the necessary questions to prove all the elements of a claim for an earlier effective date for service connection during the hearing, thus demonstrating that the representative, and therefore also the Veteran, understood what was necessary to substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2). 

Finally, although the Board finds that the Veteran was not prejudiced by any the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  New and Material Evidence

The Veteran's claim of entitlement to service connection for jungle rot was originally denied by a December 1980 RO decision on the grounds that athlete's foot was an acute and transitory condition and jungle rot was not shown by the evidence of record.  The service treatment records show that the Veteran was diagnosed with moderate bilateral tinea pedis on his discharge examination in August 1969.  There was no relevant post-service medical evidence of record.  
 
In denying the claim in December 1980, the RO noted that the service treatment records were completely silent for complaint, treatment, or diagnosis of jungle rot but the August 13, 1969 discharge report showed tinea pedis or athlete's foot.  The Veteran was notified of the RO's decision but he did not file an appeal.  Therefore, the December 1980 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
 
The Veteran submitted an application to reopen service connection for a foot condition in January 1986.  The RO noted in an April 1986 decision that the Veteran did not specify what kind of foot condition he was claiming but that the service treatment records did not show evidence of injury to the feet in service and that athlete's foot was considered to have been acute and  self-limiting.  The Veteran appealed this decision to the Board asserting that he did not have jungle rot before his service in Vietnam.  

A February 1973 VA treatment record was added to the record showing a small cystic acne lesion on the chest wall.  A  March 1981 VA treatment record also shows a mild fungal infection in both feet.  The Veteran stated that he had jungle rot in both feet while in Vietnam and was having a reoccurrence of this.  The Veteran also testified at an RO hearing in January 1988 that he had jungle rot in Vietnam and tried to get treatment for it.

In December 1988, the Board denied service connection for a skin condition claimed as jungle rot.  The Board noted that since the RO addressed the issue on a de novo basis, the Board would do the same (i.e., without addressing the preliminary issue of new and material evidence).  The Board noted that the discharge examination in August 1969 showed moderate tinea pedis bilaterally, and that examination of the skin showed mild pyoderma of the chest, back, and upper arms.  The Board further noted the finding of a small cystic acne lesion on the chest on a February 1973 VA treatment record.   Additional VA treatment records in 1973 and 1974 were unremarkable for a skin condition but a March 1981 VA treatment record showed a mild fungus infection of both feet, and the Veteran's reports of developing jungle rot of both feet while in Vietnam.  It was further noted that in January 1986 Desenex foot powder was recommended.

In denying the claim in December 1988 the Board determined that there was an absence of continued symptomatology between service and the finding in 1981 of tinea pedis.  Thus, the Board determined that the finding of tinea pedis in 1981 was a new diagnosis and unrelated to the diagnosis during service.  The Board found that there was no evidence of chronicity in service or adequate evidence of continuity of symptomatology after service of tinea pedis and pyoderma; and also that the claimed condition of jungle rot was not presently shown.  The Veteran did not appeal this decision and it became final. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran filed another application to reopen service connection for jungle rot in January 2001.  The RO denied the claim in June 2002 finding that new and material evidence had not been received to reopen the claim.  Notice of the rating decision and the Veteran's appellate rights was dated June 25, 2002.  The Veteran filed a notice of disagreement with this decision in July 2002.  Thereafter, the RO sent the Veteran a statement of the case (SOC) dated August 16, 2002.  The SOC noted that the Veteran had 60 days from the date of the SOC or the remainder of the one year period from the date of notice of rating decision on appeal to respond by filing a VA Form 9.  However, the Veteran did not respond within this time frame; i.e., by June 25, 2003.  Thus, the June 2002 decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran filed his current application to reopen in October 2003.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (CAVC or Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decisionmakers. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

Additionally, at any time after VA issues a decision on a claim, if additional relevant official service department records are received that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered notwithstanding the provisions of 38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(c)(1) (2012).  This section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2) (2012).

The Board notes that VA revised 38 C.F.R. § 3.156(c) during the pendency of the appeal.  See 71 Fed. Reg. 52,455 -52,457 (Sept. 6, 2006) (codified at 38 C.F.R. § 3.156(c)).  Further discussion of these changes is set forth below.  As to the applicability of the provisions of 38 C.F.R. § 3.156(c) and the Veteran's jungle rot claim, the duplicate service personnel records recently submitted were already of record at the time of the prior denials, and the Army Board of Corrections records also recently submitted have no bearing on the Veteran's skin condition claim.  Thus, reconsideration rather than reopening of this claim is not appropriate here.  Further, such records were clearly submitted for the purpose of supporting the Veteran's earlier effective date claim, which is addressed below.

Additional evidence obtained since the June 2002 RO decision includes an opinion provided by a VA physician in March 2010 that it was highly probable that the Veteran developed tinea pedis during his time in the service in 1968/1969.  The Veteran also submitted testimony at the Board hearing that he continued to suffer from symptomatology in his feet that was the same as the symptoms he had while in Vietnam.  Evidence of a medical opinion relating the Veteran's tinea pedis to his military service was not previously considered by VA and supports the presence of a current disability related to military service, which was not of record in the prior denial in June 2002.  The testimony presented by the Veteran also reflects the Veteran's competent assertions of having the same present symptomatology in his feet as he did in Vietnam.  When considering the new evidence, combined with other evidence of record, there is, at least, a reasonable possibility of substantiating the claim.  Thus, the evidence meets the standard noted in Shade for reopening the claim based on new and material evidence. 

As the additional evidence is new and material, the claim of entitlement to service connection for jungle rot is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, as discussed in the remand below, additional development of this claim is required prior to Board adjudication on the merits of claim.

III.  Effective Date for Service Connection for PTSD

The Veteran filed claims to establish entitlement to service connection for a nervous disorder in October 1972 and December 1974, which were denied by the RO in December 1972 and December 1980, respectively.  These previously denied claims are not considered the same as his subsequent claim for service connection for PTSD, however, as a nervous disorder and PTSD are two separate diagnoses.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008)( holding that claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim); see also Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) ("Boggs stands for the proposition that, if there is a final agency decision denying a claim based on a particular diagnosis, and subsequently a new and different diagnosis is submitted for VA's consideration, the second diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim."). 

After receiving the service connection claim for PTSD in January 1986, the RO denied the claim in April 1986.  The Veteran appealed this denial to the Board.  The Board remanded the claim in December 1988.  In a June 1991 decision, the Board denied service connection for a psychiatric disorder to include PTSD.  The Veteran did not appeal this decision and it became final. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran filed an application to reopen his service connection claim for PTSD in November 2001.  In a June 2002 decision, the RO denied service connection for PTSD.  Notice of the rating decision and the Veteran's appellate rights was dated June 25, 2002.  The Veteran filed a notice of disagreement with this decision in July 2002.  Thereafter, the RO sent the Veteran a statement of the case (SOC) dated August 16, 2002.  The SOC noted that the Veteran had 60 days from the date of the SOC or the remainder of the one year period from the date of notice of rating decision on appeal to respond by filing a VA Form 9.  However, the Veteran did not respond within this time frame; i.e., by June 25, 2003.  Thus, the June 2002 decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran submitted another application to reopen service connection for PTSD that was received by the RO on October 23, 2003.  The RO initially denied service connection for PTSD in a January 2005 rating decision, apparently finding that the evidence submitted was not new and material.  However, in April 2008, the RO granted service connection for PTSD, assigning a 30 percent rating effective October 23, 2003, the date on which the Veteran's claim to reopen had been received. 

The Veteran argues that the effective date for the grant of service connection for PTSD should go back to June 1986, the date he admitted himself into a private treatment facility for drug treatment.  Alternatively, he asserts that the effective date should be August 1, 1986, the date of an administrative correction of records or the date of the request for correction of records, though the latter date is unknown.  He states that the correction of records demonstrates that awards were added to the Veteran's DD Form 214 including the Army Commendation Medal; Meritorious Unit Commendation and Republic of Vietnam Civil Actions Honor Medal First Class Unit Citation; the Republic of Vietnam Gallantry Cross with Palm Unit  Citation; and as the Veteran participated in three campaigns during his tour in Vietnam, he was also entitled to correction of his military records to show three bronze service stars to be affixed to his already awarded Vietnam Service Medal.  See Army Board of Corrections for Military Records discussion and conclusions and DA Form 1577, dated in August 1986; see also DD 215 dated in March 2008 and received in June 2008.  

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2012).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. §3.400(r).  As noted above, an exception exists for claims reopened because new and material evidence in the form of service department records has been received, however.

From June 10, 1993, to September 2006, 38 C.F.R. § 3.400(q)(2) provided that the effective date for an evaluation and award of compensation based on a claim reopened due to the receipt of new and material evidence in the form of service department records was "to agree with evaluation (since it is considered these records were lost or mislaid) or date of receipt of claim on which prior evaluation was made, whichever is later . . . ." 38 C.F.R. § 3.156(c) provided that where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs. Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such . . ."Read together, §§ 3.156(c) and 3.400(q)(2) provided that the effective date for an award of benefits based on newly discovered service department records that were previously unavailable 'may relate back to the date of the original claim or date entitlement arose even though the decision on that claim may be final . . .'"  Mayhue v. Shinseki, 24 Vet. App. 273   (2011), quoting New and Material Evidence, 70 Fed. Reg. 35,388  (proposed June 20, 2005).

Revisions to these regulations were proposed in June 2005.  The purpose was "to clarify long-standing VA rules" "regarding reconsideration of decisions on the basis of newly discovered service department records" and "to include the substance of current 38 C.F.R. § 3.400(q)(2) in revised § 3.156(c)" rather than to effect substantive changes.  Id.  at 277-78, quoting New and Material Evidence, 70 Fed. Reg. 35,388  proposed June 20, 2005) and New and Material Evidence, 71 Fed. Reg. 52, 455  (September 6, 2006).

The proposed revisions became effective on October 6, 2006.  From that point until the present, 38 C.F.R. § 3.156(c) provides that notwithstanding any other section of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a)  (concerning the requirement to reopen a previously finally denied claim with new and material evidence).  This includes (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; (ii) additional service records forwarded by the Department of Defense or the service department any time after VA's original requires for service records; and (iii) declassified records that could not have been obtained when the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(2) provides that such records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records and Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(3) provides that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previous claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.

Given that these changes were clarifying rather than substantive in nature, the Court has concluded that pre-amended 38 C.F.R. § 3.156(c), like amended 38 C.F.R. § 3.156(c) , "authorizes an effective date [for a reconsidered claim based on newly discovered service department records] as early as the date of the original claim." Mayhue, 24 Vet. App. at 279, quoting Vigil v. Peake, 22 Vet. App. 63, 65 (2008).  Thus, the Board need not differentiate between the former and revised versions of 38 C.F.R. § 3.156(c).

Further, where entitlement is established because of the correction, change or modification of a military record, or of a discharge or dismissal, by a Board established under 10 U.S.C. 1552 or 1553, or because of other corrective action by competent military naval, or air authority, the award will be effective from the latest of these dates: (1) Date application for change, correction, or modification was filed with the service department, in either an original or disallowed claim; (2) Date of receipt of claim if claim was disallowed; or (3) One year prior to date of reopening of disallowed claim.  38 C.F.R. § 3.400(g).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of a VA medical record will be accepted as the date of receipt of a claim when such record relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such record. 38 C.F.R. § 3.157(b) . 

Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992)). 

When the Board affirms a decision of an RO, the RO determination "is subsumed by the final appellate decision" pursuant to 38 C.F.R. § 20.1104.  The effect of subsuming is that, as a matter of law, no claim of CUE can exist with respect to that RO decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997).  

VA regulations note that to warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  

Initially the Board notes that neither the Veteran nor his representative have alleged clear and unmistakable error in the Board's 1991 decision, or the subsequent RO decision in June 2002; nor is the June 1991 Board decision or June 2002 rating decision shown to be based on CUE.  The Veteran's representative stated at the hearing that he believes the Board's June 1991 decision that denied service connection for PTSD should be vacated as the Board did not consider the combat presumptions for determining service connection for PTSD.  However, the representative specifically limited himself to this argument and did not indicate that he was asserting clear and unmistakable error in the June 1991 Board decision.  He told the undersigned VLJ that he might file a motion to revise the 1991 decision based on clear and unmistakable error and that this was "the direction [he was] leaning in."  See Board Hearing Transcript, pp. 63-64.  However, VA never subsequently received any correspondence from the Veteran or his representative in which clear and unmistakable error was asserted in the Board's 1991 decision.

The Veteran's representative argued that the Board's 1991 decision should be vacated because the Board did not consider the combat provisions in terms of deciding service connection for PTSD.  Review of the Board's June 1991 decision shows, however, that the Board noted that the Veteran's claim was supported by his service in a combat zone.  The Board also noted that the Veteran attested to witnessing the death of a close friend at close range while in the Republic of Vietnam.  However, the Board denied the Veteran's claim on the basis that there was no evidence of PTSD.  Thus, the Board accepted that the Veteran was in the combat zone and had a PTSD stressor during his service in Vietnam, but determined that there was no valid diagnosis of PTSD.  

The Veteran's representative also argues that 38 C.F.R. § 3.400(g) applies and that the Army's correction of military records in August 1986 to reflect the Veteran's receipt of additional medals indicative of combat should be the effective date of his grant of service connection for PTSD.  However, these provisions clearly stated that entitlement must be established because of the correction, change or modification of military records.  The Board in its prior decision already had accepted that the Veteran served as a rifleman in a combat zone; the lack of a verified diagnosis was what ultimately weighed against a grant of service connection.  In the 2002 rating decision, the RO found only duplicative evidence had been submitted; the RO found that the Veteran had not replied to a request for information.  Moreover, the RO decision that granted service connection for PTSD in April 2008 did not base the grant of service connection for PTSD on the 1986 correction of the Veteran's military records or in fact on the receipt of evidence of correction of military records.  The RO at the time found that while research by that office did not verify the specific names of the individuals the Veteran noted as being wounded; the RO was able to confirm that the Veteran's company engaged in combat with the enemy.  The RO indicated that the Veteran's personnel records along with research were sufficient to obtain verified data on the Veteran's claimed stressor, time and location of the claimed stressors were associated with the Veteran's assignments as verified; therefore his stressor was conceded.  Based on the foregoing, the effective date provisions of 38 C.F.R. § 3.400(g) do not apply.

As to the assertion that that there was evidence of treatment for PTSD at the time of the Board decision that was not considered.  The Board, in its decision, did not specifically indicate review of some evidence of record that was suggestive of PTSD at that time including a June 1986 letter from a private alcohol and drug treatment center; and an August 1985 VA treatment record noting that review of the Veteran's chart indicated treatment in the late 1960s and early 1970s detailing many symptoms of PTSD. However, these records clearly were of record at the time, and it was clear that the Board placed the greatest probative weight on a February 1987 VA examination report, which noted that the Veteran did not have very prominent symptomatology of PTSD and that based on the available evidence the Axis I diagnosis was generalized anxiety disorder.  In any event, even if the Veteran had raised the issue of CUE in the prior decision CUE is a very specific and rare kind of "error." 38 C.F.R. § 20.1403(a) (2012).  The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c) (2012).  Clear and unmistakable error does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d); see also Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003).  There is no allegation, nor does the record show, that the correct facts were not before the Board in 1991, the law at the time was misapplied, or that there was an undebatable error committed at that time.  In other words, it is not absolutely clear that had the Board addressed the letter from the private counselor in June 1986 or the VA treatment record in August 1985 that a different result would have ensued.  There also is no demonstration or assertion of CUE in the subsequent June 2002 rating decision that essentially found that no new and material evidence had been received since the Board's 1991 decision.  See 38 C.F.R. § 20.1104.

Further, as to whether the provisions of 38 C.F.R. § 3.156(c) requires the RO to reconsider rather than reopen the Veteran's claim and thus potentially establishing an earlier effective date, the Board notes that clearly the recently submitted service personnel records are duplicative of records of record at the time of the 1991 Board decision and the 2002 rating decision.  As for the 1986 Army Board of Corrections records indicating the award of additional medals at outlined above, while it appears that the corrections were made by the Army in 1986 and thus, available at the time of the 1991 Board decision and the 2002 rating decision denying the Veteran's claim, the Veteran at the time of both of the prior decisions did not provide sufficient information for VA to identify or obtain the records from the respective service department and as such, the provision of 38 C.F.R. § 3.156(c) do not apply such that an earlier effective date on this basis would be in order. 

Based on a careful review of the record, the Board finds that there is no evidence to support the assignment of an effective date earlier than October 23, 2003 for the grant of service connection for PTSD.  The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  Under the law, however, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which based on the procedural history as outlined in detail above was determined to be October 23, 2003.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears  v. Principi, 349 F.3d 1326  (Fed. Cir. 2003). 

It has been determined that the Veteran's PTSD was caused by his service in Vietnam, based on the opinion of a VA examiner in September 2007, who essentially found that the Veteran had PTSD due to the sudden unexpected death of someone close to him.  An RO memorandum notes that the Veteran's reported stressor had been conceded.  A May 2006 VA treatment record also shows an Axis I diagnosis of PTSD.  As such, service connection was established.  The Veteran argues that the evidence has shown that he had PTSD since at least 1986, when he submitted for treatment for substance abuse; and if not then, the date the military corrected his records in August 1986 to show he received combat awards in service.  The grant of service connection was not entirely based on any event in the military, but was also based on the May 2006 and September 2007 medical opinions that demonstrated the Veteran had a valid diagnosis of PTSD.  Even though it had been previously shown that the Veteran had engaged in combat and had been treated for symptoms of PTSD, it does not follow that just because service connection is warranted, the effective date of a grant of service connection should be during the time frame in which the incident that formed the basis of the grant occurred, the day following service, or the date the Veteran filed his original claim.  Doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for PTSD. 

Moreover, there is no indication that the Veteran submitted a claim to reopen between the June 2002 rating decision that continued the denial of the Veteran's claim and the RO's receipt of the October 23, 2003 application to reopen.  See 38 C.F.R. §§ 3.151, 3.155.  

Accordingly, the claim for entitlement to an effective date prior to October 23, 2003 for service connection for PTSD is denied.
 

ORDER

New and material evidence having been received, the claim for service connection for jungle rot is reopened; the appeal is granted to this extent only.

Entitlement to an effective date earlier than October 23, 2003 for the grant of service connection for PTSD is denied.


REMAND

I.  Service Connection for Jungle Rot

The Veteran seeks service connection for jungle rot.  He testified that in Vietnam he had to walk through the countryside in swampy water and that he would only get clean socks once in a while and would not even bother changing them.  He said that after service he would just treat his feet with powder.  He indicated that he had continued symptoms in his feet since service including scaling and cracking between the toes, as well as blistering, itching, and burning, and clarified that all of these symptoms had remained constant since service.  

The Veteran's service treatment records show that at discharge from service in August 1969 the Veteran was diagnosed with bilateral moderate tinea pedis.  After service, a March 1981 VA treatment record also shows a diagnosis of a fungal infection of the feet.  The Veteran stated that he had had jungle rot in Vietnam and that this was a reoccurrence of that.  He also testified at a January 1988 RO hearing that he had had problems with his feet since service and had tried to treat them with powder.

There are not many relevant treatment records between this time and the present.  A November 2007 VA dermatology consult notes lesions on the top of the Veteran's head.  After surgery unrelated to the feet, a December 2007 nursing note indicates that the skin was normal.

In March 2010, however, a VA podiatry outpatient treatment record notes that the Veteran presented with a burning feeling in his toes.  He also was diabetic and had a painful left second digit.  The Veteran related that he had jungle rot since his time in the service in 1968 and 1969 and that it had affected his feet since that time.  He wanted to discuss treatment options.  The examiner assessed the Veteran's feet and did not find any scaling or peeling, open lesions, or maceration in the interspaces. There also was no edema present and pedal pulses were 2 out of 4.  The examiner did not provide a diagnosis of a skin condition on the feet.  However, the examiner did note that he had reviewed the medical records from 1981 to current time and noted that the Veteran had been diagnosed with tinea pedis in 1981.  The examiner noted that the Veteran claimed that he had developed jungle rot in 1968/1969 during his time in the service and that it was highly probably that the Veteran did initially contract the tinea pedis during his time in the service in 1968/1969.  The examiner could not prove or disprove this, however, without prior medical records.

In spite of the more or less favorable medical opinion of record, there is no medical evidence of a current diagnosis of tinea pedis, or jungle rot, etc.  Although the Veteran is competent to state that he has the same symptomatology in his feet that he had since service, including burning, itching, blistering, cracking, and scaling, he is not competent to render a medical diagnosis concerning his feet, or attribute his symptoms to athlete's foot, as opposed to diabetic neuropathy, for instance.  The presence of a current disability is one of the requirements for service connection, and based on the evidence of record cannot be shown.  The record shows that the Veteran was scheduled for a VA examination in February 2012 to address his jungle rot claim but that he cancelled the examination.  The Veteran testified at the Board hearing that he was living in Florida at the time the examination was scheduled but that he would be willing to report for another examination should it be scheduled.  The Board finds that the Veteran has presented good cause for cancelling the examination and that based on the evidence of record, a remand for a medical opinion to address whether the Veteran has a current diagnosis of a skin disorder of the feet related to his military service is warranted.

With respect to the Veteran's PTSD, the Veteran contends that he should be rated higher than 30 percent prior to June 12, 2008, and higher than 50 percent, effective June 12, 2008.  He was last evaluated for compensation and pension purposes for this disability in April 2011.  His testimony presented at the September 2012 Board hearing indicates, however, that his PTSD might have increased in severity since then.  Specifically he stated that his medication dosage for his PTSD had been increased in the last few months because of his increasing irritability with his wife.  

The fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Given that the record demonstrates a potential increase in severity of the Veteran's PTSD since he was last evaluated in April 2011, another examination is warranted on remand.

The Veteran also testified at the Board hearing that he receives ongoing treatment at the VA Medical Center (VAMC) in Richmond, VA for his feet and PTSD.  There are only intermittent treatment records from the VAMC in Richmond in the claims file and no relevant treatment records in Virtual VA.  Therefore additional treatment records also should be obtained on remand.  In addition, the Veteran testified that he had retired from the railroad in 2007 due to both physical and mental disabilities.  Specifically he indicated that he started having problems with memory and concentration.  The Veteran indicated that he had worked at Norfolk-Southern (or Norfolk and Western) Railroad.  On remand, the Veteran should be asked to identify where these records can be obtained as they are potentially relevant to his increased rating claim for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or provide the relevant information for VA to obtain records of retirement in 2007 from the Railroad (Norfolk-Southern or Norfolk & Western) reportedly due to both physical and mental disability.  Thereafter, if the Veteran complies with the RO's requests, make efforts to obtain these records and document all attempts.  If efforts to obtain the additional records are unsuccessful, notify the Veteran of this and explain any further actions VA will take regarding his claims.  38 C.F.R. § 3.159(c)(1), (e)(1).

2.  Make arrangements to obtain relevant VA treatment records from the Richmond, VA VAMC dated since October 2003 noting podiatry or dermatology records concerning the feet and any psychiatric treatment.  If efforts to obtain the additional records are unsuccessful, make a formal finding on the unavailability of these additional records and notify the Veteran of this and explain any further actions VA will take regarding his claims.  38 C.F.R. § 3.159(c)(2), (e)(1).

3.  Following completion of the above, schedule the Veteran for the appropriate VA examination to address the etiology of any skin condition of the feet.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.  

The examiner should provide a thorough evaluation of the feet to determine what present diagnosis(es) are involved with the skin of the feet; i.e., tinea pedis, etc.  

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present skin condition of the feet had its clinical onset during active service or is related to any in-service disease, event, or injury (including walking through swamps in Vietnam).  

Please review the history of tinea pedis in service in August 1969, the post-service finding of fungal infection of the feet in March 1981, the March 2010 opinion provided by Dr. Kahn that it was highly probable the Veteran developed tinea pedis in service, and the Veteran's competent complaints of having experienced the same symptomatology of jungle rot, including burning, itching, blistering, cracking, and scaling in his feet since his service in Vietnam.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for an appropriate examination to determine the severity of his service-connected PTSD.  Provide the VA examiner time to review and consider these additional records, in addition to the claims file and a copy of this Remand, in conjunction with the examination.  Any indicated tests and studies are to be conducted. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination. 

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational adaptability. 

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score. 

Finally, the examiner should state whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's PTSD renders him unemployable.

The VA examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Ensure the examiners' opinions are responsive to the questions asked.  If not, take corrective action.  38 C.F.R. § 4.2.

6.  Then readjudicate the remaining claims in light of the additional evidence, including all relevant evidence submitted since the August 2010 Statement of the Case (concerning jungle rot) and December 2011 Supplemental Statement of the Case (concerning PTSD).  If the claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and provide time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the remaining claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





						(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S .L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


